DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed March 10, 2021 (hereinafter “Amendment”) has been entered and carefully considered. Claims 1 - 16 remain pending in the application.  	In the Amendment, Claims 17 – 20 were designated as “withdrawn;” however, no restriction was issued and no election made.  Therefore, these claims are treated herein as being “cancelled.”    See MPEP §714
	The Claims were not amended at all.  Applicant’s arguments have been carefully considered but they are not considered persuasive.  Thus, the rejections set forth in the Non-Final Office Action dated September 10, 2020 are maintained.

Denial of Claim of Priority
3. 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged. However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the 
	The disclosure of the prior-filed provisional application, Application No.  62/829,651 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed provisional application does not appear to describe details of the remote virtual currency trading room, as recited in the current claims. 
	Therefore, the disclosure of the provisional application does not appear to provide support for the claims of the present invention and it is not entitled to the benefit of the filing date of the provisional application.

Claim Rejections – 35 USC § 101

4.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
Independent Claim 1, recites the statutory category of a method (e.g. “process”).  Claim 9 recites the statutory category of a machine/manufacture (e.g. a “system”).  
Claim 1 is illustrative of the §101 rejection:


This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, a fundamental economic principle or practice.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic practice relates to the practice of buying and selling assets or objects in connection with a trading room or platform (e.g. exchange).  It is a fundamental economic practice to negotiate transactions in which objects are bought or sold involving some sort of intermediary, such as an exchange, etc.  In this case, it is also a fundamental economic practice to use virtual currency in the transaction.  It is particularly logical to use an intermediary because of the inherent risks involved in virtual currency.  
Furthermore, the mere nominal recitation of possible computer-based components or generic computer components – such as “computer readable medium”

Moreover, this judicial exception is not integrated into a practical application. Analyzing the additional limitations in the claim and taking the claim as a whole and an ordered combination, it is clear that these additional limitations do no serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  There is a recitation of computing devices communicating with one another.  However, these components fail to recite with specificity their technical function and how they may improve the functioning of the computer system itself.  This recitation lacks concrete assignments of specific technical functions among these various generic components.  One example of such a concrete assignment is to assign, in the claim, certain functions to specific components and recite them as interacting in specific ways.  This is not the case with Claim 1.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only a result – buying and selling - to one claiming a specific way of achieving that result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
Trading Technologies Int’l vs. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019).
Therefore, as noted above, the claim represents an “apply it” situation.  The claim does not recite how a result is accomplished and there is no description of the mechanism for accomplishing that result - only that an alleged result is accomplished. Although the claim purports to accomplish the result of completing a transaction for the sale of an asset or object, nothing in the claim indicates what specific steps were taken - or the specific components that executed such steps - other than merely reciting the abstract idea in the context of computer technology.  Thus, these additional limitations can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. 	
Finally, it should be noted that the courts have made it clear that mere physicality or tangibility of the additional element or elements is not sufficient.  Accordingly, a result oriented solution recited without corresponding implementation or technology details is equivalent to an “apply it” situation and renders the claim ineligible.  That is, the claim recites a very limited number of additional elements which do not require any particular application of the recited agreement and is, at best, the equivalent of merely adding the words “apply it” to the judicial exception. 

Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of communication among the participants.  
Claim 3 merely recites the abstract concept of recording or archiving a transaction.  Claim 4 merely recites the abstract concept of offers to buy and sell.  Claim 5 merely recites the abstract concept of memorializing the transaction in an agreement.   Claim 6 merely recites the abstract concept of executing the agreement.  Claim 7 merely recites the abstract concept of an escrow of the object being sold.  Claim 8 merely recites the abstract concept of an electronic wallet.  
Claim 9 is substantially identical to Claim 1 and is ineligible for the same reasons as set forth above.  Claim 10 is substantially identical to Claim 7 and is ineligible for the same reasons as set forth above.  Claim 11 is substantially identical to Claims 7 and 10 and is ineligible for the same reasons as set forth above.  Claims 12 – 16 are substantially identical to Claims 2 – 6 above and are ineligible for the same reasons as set forth above.  Claim 17 is very similar to Claim 1 but merely recites the abstract concept of quantities of objects being traded.  Claims 18 - 19 merely recite the abstract concept of unfulfilled portions of quantities.  Claim 20 is substantially identical to Claim 5 and is ineligible for the same reasons as set forth above.  

Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea on a generic “processor.”   
Thus, Claims 1 - 16 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 are rejected under 35 U.S.C. §103 as being unpatentable over Korean Patent Publication No. 2019/0143632 to Song (hereinafter “Song”) in view of U.S. Patent Publication No. 2020/0020032 to Bleznak et al. (hereinafter “Bleznak”).

Song is a Korean publication; therefore, a machine transaction into English is provided.  Because paragraph numbers or column/line numbering are not provided, Applicant is encouraged to review the entire publication carefully in light of the few quoted excerpts below.
Song is in the same field of endeavor as the claimed invention:  a server that acts as an administrator, mediator, or arbitrator for a P2P transaction involving the purchase and sale of assets where the consideration for the transaction is virtual currency.  Thus, Song also relates to establishing a trusted environment for the purchase and sale of assets involving virtual currency in order to prevent fraud.  Song:  Abstract reads as follows:
“The present invention relates to a method for providing a virtual currency transaction between individuals, and when the server receives the virtual currency from the seller and deposits a transaction amount between the seller and the buyer, the server transmits the virtual currency to the buyer, thereby the virtual currency between the individuals. It is possible to provide a method for providing virtual currency trading between individuals to prevent mistakes and frauds in the transaction.
The present invention relates to a method for providing a virtual currency transaction between individuals, which prevents mistakes, fraud, and the like in the virtual currency transaction between individuals by receiving a virtual currency from a seller by a server and transmitting a virtual currency to a buyer by a server when the deposit of the transaction amount is confirmed.”  (emphasis added) 

The procedure described by Song is virtually identical to the claimed invention:
“The present invention for solving the problems as described above can provide a method for the seller and the buyer to securely provide cryptocurrency transactions between individuals.
In addition, the present invention may provide a method for providing an individual-to-person virtual currency transaction when the mediator requests a mediation from a seller or a buyer, and proceeds with the mediation mode to mediate the seller and the buyer, and takes action when a malicious intention is identified. 
Problems to be solved by the present invention are not limited to the above-mentioned problems, and other problems not mentioned will be clearly understood by those skilled in the art from the following description.
According to an embodiment of the present invention for solving the above-mentioned problems, a method of providing a virtual currency transaction between individuals, the server receives a virtual currency sales bulletin from the seller client, and transmits the virtual currency for sale to the wallet address of the server.  Receiving step; Receiving, by the server, one sale of the cryptocurrency sales list from the buyer client; Establishing, by a server, a chat room, and entering the chat room into the chat room; A server receiving a deposit confirmation from the buyer client; A server receiving a deposit confirmation from the seller client; And sending, by the server, the virtual currency of the sale to the wallet address of the buyer client.”  (emphasis added) 

Clearly, in Song, the server serves as an administrator.  The sale is mediated by the administrator and, if problems arise, the mediator arbitrates the solution.  The server establishes a “chat room” which is considered to constitute the recited “trading room.”  Communications are not available (e.g. “blocked”) until the chat room is established. The “sales bulletin” and “sales list” are considered to constitute the recited “market data” for the proposed transaction.  The wallet address of the server is considered to constitute the recited “escrow” service.  
Communication between buyer and seller, as well as their identities, is provided in the chat room on interfaces available to the parties as follows:
“At this time, the UI of the chat room may provide a function for checking the corresponding sales information, the information of the buyer client, the information of the seller client, how to use instructions, precautions, etc., and select the functions provided by the UI and the language of the information. Can provide the ability to:
In addition, the chat room may include a deposit complete button and a request for arbitration button. By entering such a button, the client can provide information to the server and request to perform a function.”  (emphasis added) 


“Next, in step S520, the server opens an encrypted chat room, and enters the seller client in which the purchaser client and the seller client who have selected the sales cases selected from the buyer client into the opened chat room. (Step S530)
At this time, the chat room is encrypted and opened to secure the transaction, and may be used as a means for the buyer and seller to negotiate the price by confirming the purchase intention by performing a chat (communication).”  (emphasis added)
Locking in the transaction and confirmation of the terms is taught in Song as follows:

“In step S530, when the bargain between the buyer and the seller in the chat room, the purchase intention is confirmed, the buyer client will transfer the amount corresponding to the sale to the seller client's account.
Accordingly, the buyer client selects / clicks the deposit confirmation button indicating that the user has deposited the corresponding amount, and the server receives the deposit confirmation from the buyer client.
In addition, the server may provide a message to the seller client to confirm the deposit since the purchaser made a deposit.
Accordingly, the seller client checks his registered bank account and checks that the deposit is properly made, selects / clicks the deposit confirmation button, and the server receives the deposit confirmation from the seller client.
In one embodiment, when the server receives the payment confirmation from the buyer client, the seller client, the server may output a message informing the chat room of the payment confirmation.”  (emphasis added) 

These “messages” are considered to constitute the recited “notifications” through a separate network.  Also, it is clear that all 3 parties are joined simultaneously in the chat room.  
Therefore, with regard to Claim 1, Song teaches:
1. A method of trading a tradable object by using non-transitory computer-readable medium capable of execution by an electronic computing device, the method comprising the steps of (See at least the description in Song of the database)

displaying, on the first computing device, the market data and a trading interface on the trading desk;  (See at least those portion of Song relating to the UI)

receiving, by a second remote trader at a second computing device, market data related to the tradable object on the trading desk; (See at least those portion of Song relating to the UI)
displaying, on the second computing device, the market data and the trading interface on the trading desk; (See at least those portion of Song relating to the UI)
making an offer to buy or sell the tradable object, by the first remote trader or the second remote trader, on the trading desk;  (See at least those portions of Song quoted above relating to the sales bulletin, etc. )
selecting the offer to buy or sell the tradable object, by the other of the first remote trader and the second remote trader, on the trading desk;  (See at least the following quotation:  “The seller client connects to the server to post cryptocurrency and posts the sale.”  The server stores the seller information as follows:  “The server encrypts and stores the information of the seller client, the information of the sales article, the virtual currency type, the number, the amount of the sales article, the virtual wallet wallet address of the seller client, and the virtual currency received from the seller client.”)

notifying the first remote trader and the second remote trader of the establishment of the peer-to-peer trading room and enabling the first remote trader and the second remote trader to join the peer-to-peer trading room;  (See at least the portions quoted above relating to the buttons in the interface and messages generated by the server and users.)
blocking communications in the peer-to-peer trading room until the administrator has joined the peer-to-peer trading room; upon the administrator joining the peer-to-peer trading room, unblocking communications in the peer-to-peer trading room, enabling communications in the peer- to-peer trading room, and sending a notification to the first remote trader and the second remote trader, notifying each of their ability to communicate in the peer-to-peer trading room;  (interparty communications cannot proceed until the chat room is established.)
negotiating terms of the trade of the tradable object in the peer-to-peer trading room, by the first remote trader and the second remote trader, after their receipt of the notification of their ability to communicate in the peer-to-peer trading room;  (See at least portions quoted above regarding negotiations.)
monitoring and facilitating the negotiations between the first remote trader and the second remote trader, by the administrator in the peer-to-peer trading room; 

notifying the first remote trader and the second remote trader of the agreed upon asset type and the terms of the trade, by the administrator in the peer-to-peer trading room;   (See at least portions quoted relating to communications and notifications.)
upon the first remote trader, the second remote trader, and the administrator being simultaneously joined and present in the peer-to-peer trading room, locking in an asset type of the tradable object that is being traded and the agreed upon terms of the trade;   (See at least portions quoted above relating to confirmation of the terms of the deal.)
notifying the first remote trader and the second remote trader of the locked in asset type and the agreed upon terms of the trade, by the administrator in the peer-to-peer trading room; and closing the peer-to-peer trading room.  (See at least portions quoted relating to communications and notifications.)

Therefore, subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Song appears to teach the essential elements of Claim 1; however, for the avoidance of doubt, Bleznak enhances the teachings of Song by disclosing the concept of communications between buyer and seller using different exchanges.   Bleznak:  Abstract reads as follows:
“A system and method that relies upon smart contracts to facilitate cryptocurrency trades through a plurality of different exchanges. The system and method preferably operate on the blockchain.”  (emphasis added) 


Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the virtual currency chat room of Song with the plurality of exchanges teachings of Bleznak.  The motivation to do so comes from Song.  Song teaches the use of a general purpose server which can communication with various networks.  In fact, Song teaches as follows:
“Also, if the processor of the computer needs to communicate with any other computer or server remotely in order to execute the functions, the code may be used to communicate with any other computer or server remotely using the communication module of the computer. It may further include a communication related code for whether to communicate, what information or media should be transmitted and received during communication.”  (emphasis added)  Therefore, it would greatly enhance the features and utility of Song to add the blockchain teachings of Bleznak.

With regard to Claim 2, Song teaches wherein the step of notifying the first remote trader and the second remote trader of the locked in asset type and the agreed upon terms of the trade further comprises notifying the first remote trader and the second remote trader through a network different than a network of the peer-to-peer trading room.  (See at least portion quoted above with respect to communications with remote systems.)

With regard to Claim 3, Song teaches recording and saving, or archiving, all of the negotiations of the first remote trader and the second remote trader, the monitoring and facilitating by the administrator, and the locked in asset type and the agreed upon terms of the trade, in the peer-to-peer trading room.  (See at least the following quote:
chat contents of the chat room, etc. may be encrypted and stored in the server.”  (emphasis added) 

With regard to Claim 4, Song teaches wherein the market data comprises the offers to buy or sell the tradable object, by the first remote trader or the second remote trader, on the trading desk.  (See at least the portions quoted above with respect to the sales bulletins and “sales list” and the posting by the seller, which is considered to constitute the recited “offers.”)

With regard to Claim 5, Song does not appear to teach sending a trade agreement to the first remote trader and the second remote trader, by the administrator upon the locking in of the asset type and the agreed upon terms of the trade; and executing the trade agreement by the first remote trader and the second remote trader.  However, Bleznak teaches this feature.  Bleznak, as quoted above, teaches the use of a smart contract (e.g. an “agreement”) for the purpose of enforcing cryptocurrency transactions:
“[0013] Without wishing to be limited by a closed list, decentralized exchanges have a number of attractive features, an example list of some of which is provided. For example, they make it unnecessary to trust the exchange platform itself, as the funds are held by the user in a personal wallet. Peer-to-peer transactions then take place via an automated process facilitated by smart contracts. These exchanges require stable standards in order for smart contracts to operate seamlessly with other aspects of the technology.
[0014] Decentralized exchanges provide greater privacy because personal details are not retained. Each exchange holds only the minimum information it needs to communicate with users and other systems, making it more difficult for bad actors to disrupt the system. The result is that the system as a whole presents a smaller attack 
[0015] The system is preferably implemented with a smart contract-based platform. Users pay a familiar per-trade fee to use the platform. The platform gives crypto investors the ability to easily build a custom portfolio of assets, without requiring a technical understanding of blockchain transactions or cryptoasset administration. Users bring their own keys—they do not have to create wallets on the platform, store private keys, or divulge private information to exchanges that the platform accesses.
[0016] Any suitable blockchain which involves a distributed ledger, which preferably requires some type of cryptography, more preferably a public/private key encryption system, or hash or digital signatures, may optionally be used. Once a change—such as acceptance of a contract for a trade—is made and is written to the distributed ledger, this change is automatically securely, non-falsifiably, that is completely accurately, replicated to all network participants.”  (emphasis added) 

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the virtual currency chat room of Song with the smart contract teachings of Bleznak.  The motivation to do so comes from Song.  Song teaches the importance of confirming the transaction and storing the negotiations in order to provide arbitration in the event of a dispute.  It would greatly enhance the enforceability of the transactions of Song to use the smart contract platform of Bleznak.  

With regard to Claim 6, Bleznak teaches wherein the sending of the trade agreement and the executing of the trade agreement by the first remote trader and the second remote trader are both performed electronically.  (A person of ordinary skill would readily understand that the smart contracts of Bleznak are implemented electronically.)



With regard to Claim 8, Song teaches linking a wallet showing ownership or custody of at least one of the tradable object and the asset being traded for the tradable object, owned by at least one of the first remote trader and the second remote trader.  (See at least the following quotation:
“First, the server receives the cryptocurrency from the seller client. (Step S510)
More specifically, the server receives the virtual currency sales bulletin from the seller client, and receives the virtual currency for sale from the seller client to the wallet address of the server. More specifically, it is sent from the merchant client's wallet to the server's wallet address.
This process is as follows. The seller client connects to the server to post cryptocurrency and posts the sale.”  (emphasis added)


With regard to Claim 9, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 10, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 11, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim.  



With regard to Claim 13, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 14, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  

Response to Arguments
6.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
	With regard to section 101 rejection, Applicant asserts that the Office Action has applied the machine or transformation test and that such test is not met in this case.  This argument - respectfully – is mystifying.  No such test was applied in the Non-Final Office Action.  Rather, as clearly stated above, the rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  More specifically, the 
Moreover, the rejection under §101 is based on the Supreme Court’s “apply it” standard, since the only computerized components were recited at a high level of generality.  No practical application is recited.  No technical problems are solved.  The claim only recites – at a very high level – a particular result – automatically establishing a peer-to-peer trading room – without describing in the claim how to achieve that result.
There is no mention of the machine or transformation test or the Bilski case.

With regard to the §103 rejection, Applicant asserts:


    PNG
    media_image1.png
    554
    595
    media_image1.png
    Greyscale


Thus, Applicant draws a distinction between “automatically” setting up a trading room and only setting up such a trading room at the request of either buyer or seller.  First, this distinction seems trivial.  To a person of ordinary skill in the art, this would likely be a distinction but would not make much of a difference.  The logical result of the claimed system is that EVERY transaction results in a trading room scenario.  Yet, this seems impractical.  Many, many transactions are consummated without the need, infrastructure, expense, and time involved in a trading room.
Furthermore, based on the broadest reasonable interpretation of the limitation in question, Song teaches an automatic establishment of a trading room – following a request.  In other words, the claim does not recite that no request is necessary.  Neither 
Furthermore, Song teaches that communications are not available (e.g. “blocked”) until the chat room is established.  Thus, Song teaches that the chat room is encrypted and communication is not possible until both buyer and seller have been engaged:
“At this time, the chat room is encrypted and opened to secure the transaction, and may be used as a means for the buyer and seller to negotiate the price by confirming the purchase intention by performing a chat (communication).”  (emphasis added) 


In addition, the Bleznak reference teaches this automatic trading feature.  Bleznak teaches the use of smart contracts which are computer processes that facilitate, verify and/or enforce negotiation and/or performance of a contract between parties.  Thus, such smart contracts are considered to constitute the recited “trading room”  
“[0013] Without wishing to be limited by a closed list, decentralized exchanges have a number of attractive features, an example list of some of which is provided. For example, they make it unnecessary to trust the exchange platform itself, as the funds are held by the user in a personal wallet. Peer-to-peer transactions then take place via an automated process facilitated by smart contracts. These exchanges require stable standards in order for smart contracts to operate seamlessly with other aspects of the technology.”   (emphasis added) 

[0039] Preferably the blockchain(s) that is/are implemented are capable of running code, to facilitate the use of smart contracts. Smart contracts are computer processes that facilitate, verify and/or enforce negotiation and/or performance of a contract between parties. One fundamental purpose of smart contracts is to integrate the practice of contract law and related business practices with electronic commerce protocols between people on the Internet. Smart contracts may leverage a user interface that provides one or more parties or administrators access, which may be restricted at varying levels for different people, to the terms and logic of the contract. Smart contracts typically include logic that emulates contractual clauses that are partially or fully self-executing and/or self-enforcing. Examples of smart contracts are digital rights management (DRM) used for protecting copyrighted works, financial cryptography schemes for financial contracts, admission control schemes, token bucket algorithms, other quality of service mechanisms for assistance in facilitating network service level agreements, person-to-person network mechanisms for ensuring fair contributions of users, and others.

[0041] Smart contract infrastructure can be implemented by replicated asset registries and contract execution using cryptographic hash chains and Byzantine fault tolerant replication. For example, each node in a peer-to-peer network or blockchain distributed network may act as a title registry and escrow, thereby executing changes of ownership and implementing sets of predetermined rules that govern transactions on the network. Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators.

Therefore, the rejection based on Song in view of Bleznak is maintained.

Office Note:  An interview is recommended to discuss the merits of this application, as noted below:

Conclusion
7.	 Applicant should carefully consider the following in connection with this Office Action:
	A.	Finality
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
   	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. virtual currency exchange platforms and the like, some involving actual administrators or intermediaries). 
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent No. 8,443,041 to Krantz et al.  This reference is relevant to the features of a chat room for negotiating trades.
	U.S. Patent Publication No. 2002/0095355 to Walker et al.  This reference is relevant to the features of a trading room.  See [0078].

 	C.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	D.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	E.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

March 15, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691